Citation Nr: 1140957	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  11-10 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to January 1946.  He served in Europe from April 1944 to July 1945 during World War II.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2011, the Veteran requested a hearing before the Board.  The Veteran subsequently withdrew his request in May 2011.  38 C.F.R. § 20.702(e).

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.

In light of this holding and the fact that the Veteran has been diagnosed with PTSD, depression and anxiety, the issue will be recharacterized above as entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression and anxiety.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current psychiatric disability is due to his military service.  In a February 2011 Form 9, the Veteran reported that he was stationed in Bonn, Germany.  The Veteran also noted that his company was overrun by Germans which forced him to flee.  English families took him into hiding.  He said that he witnessed many English being killed by the Germans for having helped hide the Americans.

The Board finds that further development is needed before adjudication of the claim.

The RO should contact the National Personnel Records Center (NPRC), U.S. Army, Joint Services Records Research Center (JSRRC) or any other appropriate agency, and request research as to where the Veteran's unit or company was located while serving in Europe from April 1944 to July 1945.  The available personnel records show that the Veteran was assigned to the 191st CML DPCO (Chem Depot Company) APO 518.  Other records show that he served with the Headquarters 94th CML Mortar Battalion in Europe. 

The actions identified herein are consistent with the duties imposed by VCAA. However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with VCAA and its implementing regulations.

Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), U.S. Army, Joint Services Records Research Center (JSRRC) or any other appropriate agency, and request the location of the Veteran's unit or company while serving in Europe from April 1944 to July 1945.  The available personnel records show that the Veteran was assigned to the 191st CML DPCO (Chem Depot Company) APO 518.  Other records show that he served with the Headquarters 94th CML Mortar Battalion in Europe.

2.  If the research indicates that the Veteran's unit or company served in France, Germany, Belgium, or Netherlands during his service in Europe during World War II, the Veteran should be afforded a new VA examination with a psychologist or psychiatrist to determine the nature and likely etiology of his claimed psychiatric disorder.  It is imperative that the examiner who is designated to examine the Veteran reviews the evidence in the claims file, including a complete copy of this REMAND, and acknowledges such review in the examination report.

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based upon the results of the examination, the examiner should provide an opinion as to whether the Veteran has a current diagnosis of PTSD that is at least as likely as not (i.e., there is a 50 percent probability or greater) due to an in-service stressor, including that his camp was overrun by Germans.  In making this determination, the examiner is asked to specifically comment on whether the Veteran meets each criterion for a diagnosis of PTSD as set forth in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). Also, if the examiner diagnoses PTSD due to an in-service stressor, the examiner should identify the specific in-service stressor(s) supporting the diagnosis.

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a psychiatric disorder other than PTSD that was incurred during the Veteran's active service or is etiologically related to his active service.

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

3.  After conducting all necessary development to assist the Veteran, his claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



